—In a proceeding pursuant to Court of Claims Act § 10 (6), the claimants appeal from an order of the Court of Claims (Corbett, J.), dated August 27, 1992, which denied their application for leave to file a late claim.
Ordered that the order is affirmed, with costs.
The Court of Claims properly exercised its discretion in denying the claimants’ application for leave to file a late claim. The claimants failed to show that their claims appear to be meritorious (see, Matter of Garguiolo v New York State Thruway Auth., 145 AD2d 915; Sevillia v State of New York, 91 AD2d 792). The claimants also failed to show that the State had received timely notice of the essential facts constituting their claims (see, Matter of Santana v New York State Thruway Auth., 92 Misc 2d 1), and they failed to demonstrate a reasonable excuse for their delay in filing their claims (see, Matter of Garguiolo v New York State Thruway Auth., supra).
We have examined the claimants’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.